Citation Nr: 1456365	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for frostbite of the bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1982 to March 1985 and from December 2003 to March 2005, with intervening periods of Reserve and National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2013 rating decisions of the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office (RO).  In July 2014, at the Veteran's request, a videoconference hearing was scheduled; the Veteran withdrew his request by July 2014 correspondence.  The claim of service connection for a left knee disability was remanded in July 2012 for further development.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he incurred left knee injuries while on ACDUTRA and during his second period of active duty.  

2.  The Veteran is not shown to have a current diagnosis for frostbite of the bilateral feet.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Service connection for frostbite of the bilateral feet is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Appropriate notice was provided in February 2007and February 2013.

All available service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pursuant to the July 2012 remand, the Agency of Original Jurisdiction (AOJ) took appropriate steps to obtain complete STRs (particularly from his most recent period of active duty beginning in 2003), to request identifying information and releases needed to obtain records of any relevant private treatment records, to secure updated VA treatment records, and to obtain a new VA examination with opinions addressing direct and aggravation theories of entitlement.  The Board recognizes that STRs from the Veteran's most recent period of active duty appear to be incomplete.  However, extensive efforts were made to retrieve these records from multiple sources, their unavailability has been documented in an August 2012 formal finding, and the Veteran has been so notified.  Therefore, the Board finds that the AOJ has substantially complied with the July 2012 remand.  VA examinations were conducted in October 2011 and August 2012.  Together, these examinations are adequate for rating purposes, as they reflect consideration of the entire record and relevant medical history, and include opinions supported by complete rationale.  The Veteran has had ample opportunity to supplement the record, and has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

VA has a heightened duty to assist the Veteran in developing his claim since some of his service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. Russo v. Brown, 9 Vet. App. 46 (1996).  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all period of active duty service.  Quirin v. Shinseki, 22 Vet. App.  390 (2009).  Thus, the presumption of soundness applies here because the record of an entrance examination conducted prior to the Veteran's second period of active duty service in December 2003 has been lost while in government custody.  Lee v. Brown, 10 Vet. App. 336 (1997).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Knee Disability

The Veteran contends that he injured his left knee in April or May of 2003 during a training exercise.  He has consistently reported an accident involving a truck, during which he had to jump off the back, injuring his left knee.  He reports having had knee problems since that time, and that his deployment to Iraq from 2003 to 2005 aggravated his condition (specifically referring to a February 2004 injury).

On both March 1982 enlistment and November 1984 separation examination (from the Veteran's first period of service), no knee problems were reported or found.  Periodic examinations and reports of medical history after that show no knee abnormalities through April 2000.  An April 2001 private medical record notes bilateral lower leg pain.  On March 2002 examination, no knee problems were reported or found.  There is an undated STR documenting a mild left knee strain at Fort McLellan, Alabama.  The Veteran is identified in the record as being 51 years old.  The Veteran was born in 1952; thus the Board finds that the record was likely created in 2003.  The Veteran submitted May 2003 STRs from a fellow service member which confirm his own reports of an accident involving a truck rolling out of control.  The fellow service member's record includes a sworn statement signed by that individual in May 2003.  The medical report specifically notes it occurred during a period of ACDUTRA, that the Veteran was also involved, and that both men had to jump off the back of the truck.  However, STRs for the Veteran during that time are unavailable.  The Veteran submitted a copy of sick slip from May 2003 without any remarks, and annotated it to indicate it was meant for his knee injury from that accident.  An August 2003 private record notes a left knee injury in April 2003, and includes a diagnosis of left knee DJD.  

A February 2004 sick slip notes the Veteran had been having left knee problems for a year.  In June 2005, the Veteran complained of bilateral knee pain.  A June 2005 sworn statement indicates the Veteran reinjured both knees during training at Fort Campbell, Kentucky, that he sought treatment with no result, and continued to have symptoms in Iraq and afterwards.  In a June 2005 medical review, the Veteran reported a knee injury during "summer camp" in April 2002.  

A July 2005 Statement Of Medical Examination and Duty Status indicated that the Veteran suffered a left knee injury in February 2004 and that injury was incurred in the line of duty.  

A June 2008 private medical record shows the Veteran reported having knee surgery in June 2007.  On October 2011 VA examination, the examiner found X-ray evidence of bilateral knee arthritis.  The Board previously determined that opinion was inadequate because the examiner did not address pertinent facts and made contradictory findings.  The Board remanded the claim for another examination.  

Pursuant to the Board remand, the Veteran was afforded another VA examination in August 2012 which yielded a diagnosis of left knee degenerative joint disease.  The examiner opined that it was less likely than not related directly to service, citing to the lack of any knee pathology or complaints during the Veteran's first period of service, and to the initial diagnosis in August 2003, which clearly predates his second period of service.  The examiner also opined that the Veteran's left knee DJD was not aggravated by his second period of service, noting the Veteran's left knee DJD was mild in August 2003, and current left knee X-rays showed no evidence of worsening since the initial diagnosis.

It is not in dispute that the Veteran currently has left knee DJD.  Nothing of record shows, nor does the Veteran allege, that he incurred any left knee injuries or disability during his first period of service, nor was left knee arthritis diagnosed in the first year following separation thereof.  Rather, he contends that he injured his left knee after that period.  The record includes an undated report (although likely from 2003) showing a left knee injury.  Although the exact date of the injury and nature of the Veteran's duty status at that time have not been confirmed, the record includes supporting documentation from another service member who was involved in a May 2003 accident with the Veteran.  Available service treatment records also include a line of duty determination showing that the Veteran suffered a left knee injury in February 2004, while on active duty.  

There is no competent medical evidence relating the current diagnosis to the Veteran's first period of service.  Consequently, service connection for left knee DJD is not warranted for that period.

STRs from a fellow service member confirm the Veteran's accounts of an accident in which he had to jump off the back of a truck, allegedly injuring his knee.  The records also confirm the Veteran was on ACDUTRA at the time (from April to May of 2003).  The Board notes that the Veteran is competent to report observable symptoms or conditions, and to testify that he injured his left knee.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, considering the unavailability of STRs from 2003 onwards and the consistency of the Veteran's accounts of the accident and subsequent injury, both internally and with other evidence of record, the Board finds no reason to question the veracity of those statements.  Thus, a left knee injury during a period of ACDUTRA is conceded.  There is also evidence of a left knee injury in February 2004, as confirmed by the line of duty determination.  The Veteran has been presumed sound for that period of service, based on the lack of service treatment records.  The medical opinions obtained to date have not addressed questions as to whether a pre-existing disability was aggravated by the second period of service because questions posed on remand contemplated that the service treatment records would be obtained prior to any opinion being rendered.  In addition, neither VA opinion addressed the documented February 2004 injury.  Thus, the opinions are not adequate.

The evidence clearly shows a current diagnosis; left knee injuries while on ACDUTRA and active duty; and the Veteran's credible assertions of continuous symptomatology since that time.  Affording the Veteran the benefit of the doubt, service connection for a left knee disability is warranted.  

Frostbite of the Bilateral Feet

The Veteran contends that he incurred frostbite to his feet while stationed in Germany around 1984, and that he was subsequently formally diagnosed.  However, the Veteran's STRs are silent for any diagnoses, treatment, history, or complaints related to cold injuries of the feet throughout multiple periodic examinations between March 1982 and April 2000.  Nothing else of record suggests that the Veteran has a current diagnosis of frostbite of the bilateral feet.  Absent proof of a present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the Veteran's claims seeking service connection for left knee DJD and frostbite of the bilateral feet, there is no doubt to be resolved, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a left knee disability is granted.  

Service connection for frostbite of the feet is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


